Citation Nr: 1214510	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  04-11 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for posttraumatic stress disorder.

3.  Entitlement to service connection for a vascular/vein disorder of the left lower extremity, claimed as phlebitis, to include as secondary to service-connected chronic venous insufficiency, right lower extremity.

4.  Entitlement to service connection for a brain disorder.

5.  Entitlement to service connection for a right hip scar.

6.  Entitlement to service connection for a right hip disorder, claimed as shrapnel.

7.  Entitlement to an initial rating in excess of 60 percent for chronic venous insufficiency, right lower extremity.

8.  Entitlement to an effective date earlier than June 30, 2003, for the grant of service connection for chronic venous insufficiency, right lower extremity.

9.  Entitlement to a compensable rating for psychogenic gastrointestinal reaction (dementia).

10.  Entitlement to a rating in excess of 10 percent for residual, injury, right thigh.

11.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to August 1954.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).

In an August 2007 decision, the Board reopened the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and then denied the claim on the merits.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2009 Memorandum Decision, the Court vacated the part of the Board's August 2007 decision pertaining to PTSD and remanded the matter for further development and readjudication.  As the portion of the Board's August 2007 decision that reopened the Veteran's claim for PTSD resulted in a favorable outcome to the Veteran, only the issue of entitlement to service connection for PTSD, which was denied, remains on appeal.  See Bond v. Derwinski, 2 Vet. App. 376, 377 (1992) (the Court's "jurisdiction is confined to the review of final Board of Veterans' Appeals (BVA) decisions which are adverse to a claimant") (citations omitted).  The issue of entitlement to service connection for PTSD was then remanded by the Board in November 2010 for additional development, along with the Veteran's claim for entitlement to service-connection for left lower extremity phlebitis, which had also been remanded in August 2007.

The issues of entitlement to service connection for schizophrenia, service connection for vascular/vein disorder of the left lower extremity (phlebitis), service connection for a brain disorder, service connection for a right hip disorder, a compensable rating for psychogenic gastrointestinal reaction (dementia), entitlement to a rating in excess of 10 percent for residual, injury, right thigh, and entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) are addressed in the Remand portion of the decision below and is remanded to the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A May 1977 rating decision denied service connection for schizophrenia.

2.  Evidence associated with the claims file since the May 1977 rating decision is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and it raises a reasonable possibility of substantiating the claim.

3.  The probative evidence of record shows that the Veteran does not have PTSD.

4.  The preponderance of the evidence of record shows that the Veteran has a current diagnosis of a right hip scar that is related to military service.

5.  The medical evidence of record shows that the Veteran's right leg edema has never been massive and board-like.

6.  A Board decision denied entitlement to service connection for phlebitis in March 1989.

7.  Service connection for chronic venous insufficiency, right lower extremity was granted by a rating decision dated in February 2009, effective June 30, 2003.

11.  The Veteran filed a claim a claim of service connection for right lower leg disability which was received on October 17, 2002.  In applying the benefit of the doubt doctrine, the Board finds that this was a claim to reopen the claim of service connection for phlebitis/venous insufficiency of the right lower extremity.


CONCLUSIONS OF LAW

1.  The evidence received since the May 1977 rating decision is new and material, and therefore, the claim of entitlement to service connection for schizophrenia is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  PTSD was not incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2011).

3.  A right hip scar was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for an initial rating in excess of 60 percent for chronic venous insufficiency, right lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.110, Diagnostic Code 7121 (2011).
5.  The criteria for an effective date of October 17, 2002, but no earlier, for a grant of service connection for chronic venous insufficiency, right lower extremity, have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, the Veteran was notified in letters dated in August 2003, July 2007, October 2007, May 2008, September 2009, and December 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the March 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.

The Veteran's representative claims the January 2011 VA PTSD examination report "was inadequate because the examiner failed to consider the [V]eteran's lay statements and treatment providers' opinions that the[V]eteran has experienced symptoms of PTSD such as nightmares."  The Board finds this argument wholly without merit.  The January 2011 VA PTSD examination report included an extensive review of the Veteran's reported history and his reported symptomatology.  The report included a specific discussion of the Veteran's service related dreams, which he stated occurred approximately once every six months and were not upsetting to him.  Furthermore, the examiner discussed in detail the medical reports which gave diagnoses of PTSD, and gave thorough opinions as to why those PTSD diagnoses were not accurate.  Accordingly, the Board finds that the January 2011 VA PTSD examination report was adequate for adjudication purposes.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Schizophrenia

An unappealed rating decision in May 1977 denied service connection for a nervous condition.  The Board notes that the RO has erroneously reported in a May 2008 rating decision that it denied service connection for schizophrenia in a January 2004 rating decision.  The January 2004 rating decision denied service connection for PTSD, not for schizophrenia.

Following the May 1977 rating decision, the Veteran received multiple adjudicatory decisions which addressed a claim of entitlement to service connection for PTSD.  Under normal circumstances, a claim of entitlement to service connection for one psychiatric disorder includes a claim for all psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, in this case the Veteran's PTSD claim has long been adjudicated as a separate disability without any consideration given to other psychiatric disorders.  Such narrowly focused decisions can be seen in rating decisions dated in May 1987, July 1999, and January 2004; Board decisions and remands dated in March 1989, February 2001, October 2002, August 2007, and November 2010; and appellate actions by the Court in June 2001 and October 2009.  In each case, the PTSD claim was addressed narrowly and did not include any discussion which can be considered to have considered the issue of entitlement to service connection for schizophrenia, either on a direct basis or on the basis of determining whether new and material evidence had been submitted.  Furthermore, the Veteran's PTSD claim remains, to this day, as an active claim, and is adjudicated as such below.  Accordingly, the Board finds that the May 1977 rating decision is the last final decision of record with respect to the claim of entitlement to service connection for schizophrenia.  The relevant evidence of record at the time of the May 1977 rating decision consisted of the Veteran's service treatment records and VA medical and social worker records dated from August 1955 to November 1969.
 
The Veteran did not file a notice of disagreement after the May 1977 rating decision.  Therefore, the May 1977 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).

In an April 2002 Written Brief Presentation, the Veteran's representative raised a claim of service connection for schizophrenia.  Evidence of record received since the May 1977 rating decision includes VA medical records dated from October 1970 to January 2011, Social Security Administration records, private medical records dated from September 1994 to January 2005, and multiple statements from the Veteran and his representative.  The evidence received since the May 1977 rating decision is "new" in that it was not of record at the time of the May 1977 decision.  The evidence is also material, as it relates to an unestablished fact necessary to substantiate the claim.  At the time of the May 1977 rating decision, the evidence showed that the Veteran had a diagnosis of schizophrenia, but there was no evidence of a diagnosis of schizophrenia during military service, nor was there any evidence of record relating the Veteran's schizophrenia to military service.  

The additional evidence includes statements from the Veteran reporting that he had experienced psychiatric symptoms during service.  In a January 2005 VA psychiatric report the Veteran reported experiencing some psychiatric symptoms during military service and then "developed a full psychotic episode within his first year after discharge, with the content of his symptoms dealing with his combat experiences."  The Board finds that the evidence added to the claims file since May 1977 constitutes new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for schizophrenia.  As new and material evidence to reopen the finally disallowed claim has been submitted, the claim is reopened and will be further discussed in the REMAND section of this decision.

Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

PTSD

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).  The evidence of record shows that the Veteran received the Purple Heart medal and the Combat Infantryman Badge during his service in Korea.  He is therefore considered to have engaged in combat with the enemy.  Id.

The Veteran's service treatment records are negative for any diagnosis of PTSD.

After separation from military service, a March 1956 VA medical report gave a diagnosis of schizophrenic reaction, unclassified.  A May 1956 VA medical report gave a diagnosis of schizophrenic reaction, unclassified.  An October 1956 VA medical report gave a diagnosis of schizophrenic reaction, unclassified.  A June 1957 VA medical report gave a diagnosis of schizophrenic reaction, undifferentiated type, acute.  A June 1958 VA medical report gave a diagnosis of schizophrenic reaction, acute, undifferentiated type.  A November 1969 VA medical report gave a diagnosis of schizophrenia, chronic undifferentiated type.

A March 1987 VA psychiatric examination report gave an Axis I diagnosis of chronic schizophrenia residual.  A subsequent March 1987 VA general medical examination report gave a diagnosis of PTSD in quotations, and recommended a psychiatric follow-up.

An October 1970 VA medical report gave a diagnosis of schizophrenia, chronic, undifferentiated type.

A September 1994 Social Security Administration (SSA) psychiatric review form stated that the Veteran had schizophrenic, paranoid, and other psychotic disorder, and did not have anxiety related disorders.

A November 1994 private medical report gave Axis I diagnoses of psychosis, not otherwise specified, and rule out paranoid schizophrenia, acute exacerbation.

A November 1994 SSA psychological evaluation report gave diagnoses of major depression (provisional), paranoid personality disorder with intermittent acute psychotic features, and rule out schizophrenia, paranoid type.

A May 1995 private medical report gave Axis I diagnoses of psychosis, not otherwise specified, and rule out paranoid schizophrenia, acute exacerbation.  A June 1997 VA medical report gave an Axis I diagnosis of rule out schizophrenia.  A January 1998 VA medical report gave a diagnosis of schizophrenia, residual type.  An April 1998 VA medical report gave a diagnosis of schizophrenia, residual type.  A July 1998 VA medical report gave a diagnosis of chronic schizophrenia, paranoid type.  A June 1999 VA PTSD examination report gave an Axis I diagnosis of schizophrenia, undifferentiated type in good remission.  The examiner stated: 

The Veteran's psychiatric condition is clearly on[e] of Schizophrenia not PTSD and he has consistently been diagnosed with this condition by psychiatrists over time.  The one and only time that the [V]eteran received a diagnosis of PTSD was during a physical evaluation [in March 1987] for disability purposes by a medical physician not a psychiatrist or psychologist.  It is important to note that no symptoms were listed at the time of that evaluation that supported the diagnosis and it was supposed to be an ev[al]uation of the [V]eteran's medical not psychiatric conditions.

A July 1999 VA medical report gave a diagnosis of chronic paranoid, or residual, schizophrenia.  An April 2000 private medical report gave a diagnosis of schizoaffective disorder.  A November 2001 private medical report stated that the Veteran had a long term history of medication use which began in 1957.  The Veteran stated that he needed a letter listing his illness and prescription, with the diagnosis reported as PTSD.  The assessment was stable PTSD.  A November 2001 letter dated the next day from the same private physician stated that the Veteran "has been known to have a long-standing history of affective disorder associated with [PTSD].  This was historically a service related psychiatric condition, which was originally treated with [medication] beginning in 1957."

A December 2002 VA medical report gave Axis I diagnoses of chronic residual schizophrenia, in remission, and short-term memory and working memory deficit while immediate memory and concentration are not impaired, rule out dementia, low B12 effect, and anticholinergic drug effect.

A February 2004 private medical report from the same physician who wrote the November 2001 letter stated that the Veteran needed a letter regarding his PTSD.  The assessment was service related disability secondary to PTSD.

A July 2004 private medical report from the same private physician who wrote the November 2001 letter gave an assessment of schizophrenia.

A January 2005 VA medical report gave an Axis I diagnosis of residual schizophrenia, chronic paranoid type.  The examiner stated that "symptoms of full-blown [PTSD] appear not to have developed."

A January 2005 private medical report from the same private physician who wrote the November 2001 letter gave an assessment of unspecified schizophrenia.

A September 2005 VA medical report gave an assessment of psychosis.  A September 2006 VA medical report gave an assessment of psychosis.  An April 2007 VA medical report gave Axis I diagnoses of schizoaffective disorder and gambling addiction.

A May 2007 VA medical report gave Axis I diagnoses of schizoaffective disorder and pathological gambling.  A second May 2007 VA medical report gave an assessment of schizoaffective disorder with pathological gambling.  A third May 2007 VA medical report gave an impression of schizoaffective disorder and pathological gambling.

A July 2007 VA medical report gave an impression of schizoaffective disorder and pathological gambling.  A September 2007 VA medical report gave assessments of schizoaffective disorder and pathological gambling.  A December 2007 VA medical report gave an Axis I diagnosis of pathological gambling.

A January 2008 VA medical report gave assessments of schizoaffective disorder and pathological gambling.  A February 2008 VA mental disorders examination report gave Axis I diagnoses of dementia, not otherwise specified, mild; and schizophrenia, paranoid type, in remission.  An April 2008 VA medical report gave assessments of schizoaffective disorder and pathological gambling.

A February 2009 VA medical report gave assessments of schizoaffective disorder and pathological gambling.  A May 2009 VA medical report gave an impression of schizoaffective disorder and pathological gambling.  A June 2009 VA medical report gave assessments of schizoaffective disorder and pathological gambling.  A May 2010 VA medical report gave an assessment of schizoaffective disorder.

A January 2011 VA PTSD examination report included an extensive review of the Veteran's claims file and medical records.  Following further reviews of the Veteran's reported history and a mental status examination, the Axis I diagnoses were undifferentiated schizophrenia, in good remission; dementia, not otherwise specified, mild; and pathological gambling.  The examiner stated: 

The Veteran does not meet the diagnostic criteria for [PTSD], as he does not exhibit nor report any symptoms that would be consistent with the diagnosis. . . . the [V]eteran is not reporting any symptoms of reexperiencing, avoidance/numbing, or hyperarousal that are required for a diagnosis of [PTSD]. . . . It should be noted that throughout the [V]eteran's lengthy medical history, he at no time has exhibited nor reported symptoms consistent with [PTSD].  The fact that the PTSD diagnosis has shown up throughout the course of his medical record can be explained by the fact that individuals have simply listened to the [V]eteran's verbal report versus conducting a thorough and comprehensive PTSD examination to determine whether the [V]eteran has valid stressors required for the diagnosis and whether or not he is exhibiting and reporting symptoms required for the diagnosis.  When this type of comprehensive evaluation is completed, it becomes clear that the [V]eteran does not currently, nor has he ever, met diagnostic criteria for [PTSD].

The preponderance of the evidence of record shows that the Veteran has never had a diagnosis of PTSD for VA purposes.  There are at least 44 separate medical reports of record which discuss the Veteran's psychiatric diagnosis.  Of the 44 medical reports listed above, four gave diagnoses of PTSD, or otherwise stated that the Veteran had a diagnosis of PTSD.  The other 40 medical reports listed above gave diagnoses of specific psychiatric disorders other than PTSD.  The four which gave diagnoses of PTSD are the March 1987 VA general medical examination report, and the November 2001 private medical report, the November 2001 letter, and the February 2004 private medical report, all of which were from the same private physician.  The March 1987 VA general medical examination report was a physical examination report which did not include an extensive mental status examination.  In addition, the diagnosis of PTSD was in quotations, which indicates that it was reported by the Veteran or otherwise reported in a manner other than through direct diagnostic evaluation.  Accordingly, the March 1987 VA general medical examination report warrants low probative weight.

Similarly, there is no evidence of record that a complete mental status examination was conducted in connection with the November 2001 private medical report, the November 2001 letter, or the February 2004 private medical report.  In addition, none of these medical reports gave any basis or rationale for their diagnosis of PTSD or a PTSD-related psychiatric disorder.  Furthermore, the same private physician who wrote all three of these reports subsequently gave diagnoses of schizophrenia, without any mention of PTSD, in July 2004 and January 2005.  These subsequent diagnoses of schizophrenia are evidence that the private physician changed his diagnosis from PTSD to schizophrenia after further treatment of the Veteran.  In contrast, the vast majority of the other medical evidence of record shows that the Veteran has consistently received diagnoses of schizophrenia and other psychiatric disorders from 1956 to the present, including multiple reports which specifically stated that the Veteran did not meet, and had never met, the diagnostic criteria for PTSD.  In particular, the January 2011 VA PTSD examination report gave this opinion after a thorough review of the Veteran's claims file, medical evidence, reported history, and a complete mental status examination.  The January 2011 report also provided detailed reasons and bases for the medical opinion provided, as well as a detailed explanation as to why the other diagnoses of PTSD which are of record were not accurate.  For these reasons, the Board finds that the January 2011 VA PTSD examination report warrants high probative weight.

The Veteran's statements alone are not sufficient to prove that he has ever had a diagnosis of PTSD for VA purposes.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that he has ever had a diagnosis of PTSD for VA purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the preponderance of the evidence of record shows that the Veteran has never had a diagnosis of PTSD for VA purposes.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims' interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In this case, the preponderance of the probative evidence of record shows the Veteran does not have a diagnosis of PTSD and that the reports showing a diagnosis was in error.  As such, service connection for PTSD is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as preponderance of the evidence of record shows that the Veteran has never had a diagnosis of PTSD for VA purposes, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Right Hip Scar 

The Veteran's service treatment records show that he received a contusion on the posterior aspect of his right thigh due to shrapnel in May 1953.  In June 1953, the Veteran received additional shrapnel wounds due to mortar fire on the left lower third of the chest and posterior groin.  

After separation from military service, the medical evidence of record shows that the Veteran was hospitalized for hepatitis.  In April 1955, an exploratory laparotomy was conducted.  An August 1955 VA medical examination report found that the Veteran had a recent 5 inch post-operative scar on the right rectus muscle.

A January 2003 VA scars examination report stated that, on physical examination, there was a scar on the lower aspect of the right hip, near the base of the buttock which was 1.5 centimeters (cm) by 1 cm.  The scar was shiny, white, and triangular looking.  The diagnosis was scar at the base of the right buttock with no residuals.

In an August 2007 VA bones examination report, the Veteran reported that he received shrapnel wounds to the right hip and thigh during military service.  

A January 2011 VA scars examination report stated that, on physical examination, the Veteran had a scar on the right lateral hip that measured 2.5 cm by 1 cm.  The diagnosis was right anterior hip scar.

The preponderance of the evidence of record shows that the Veteran has a current diagnosis of a right hip scar that is related to military service.  The medical evidence of record clearly demonstrates that the Veteran has a scar on his right hip.  The Veteran claims that the scar came from a shrapnel injury during military service.  The Veteran's service treatment records state that he received a contusion on the posterior aspect of his right thigh due to shrapnel in May 1953.  While these reports state that the contusion was on the Veteran's right thigh, not his right hip, both the January 2003 VA scars examination report and the August 2007 VA bones examination report found no scar on the Veteran's right thigh, only one on his right hip.  As the August 2007 VA bones examination report found shrapnel fragments in the Veteran's right thigh on x-ray examination, the medical evidence of record clearly demonstrates that the Veteran must have received a puncture wound from shrapnel somewhere in the vicinity of his right thigh during military service.  The Veteran is competent to report that his right hip scar was the result of a shrapnel injury during military service.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  The Veteran's statements are also credible, as they are consistent with the in-service reports of a shrapnel injury to the right thigh.  As there are no scars on the Veteran's right thigh, the preponderance of the evidence of record indicates that the Veteran's right hip scar is the likely entry point for the retained shrapnel fragments currently found in the Veteran's right thigh.

This claim was previous denied by the RO on the basis that a "review of prior evidence indicates the scar on [his] hip is a result of a surgery on April 25, 1955."  This finding is erroneous.  The medical evidence of record shows that the Veteran did indeed undergo an operation on April 25, 1955.  Subsequently, in August 1955, the Veteran was found to have a 5 inch long post-operative scar on the right rectus muscle.  The Board notes that the August 1955 report only identifies the scar as on the right "rectus" muscle without stating which rectus muscle was involved.  However, as the operation was clearly identified as a laparotomy carried out to biopsy the Veteran's liver and excise a lymph node from the hepatic duodenal ligament, the preponderance of the evidence of record demonstrates that the scar was on the rectus abdominus muscle, not the rectus femoris muscle.  Such a location is also consistent with the measurements of the scar, which was reported as 5 inches long in August 1955, while the Veteran's right hip scar measured no more than 2.5 cm long in recent examinations.  It is also consistent with the medical evidence of record, such a September 2005 VA outpatient medical report which stated that, on physical examination, the Veteran had a mid abdominal incision line which was from an exploratory laparotomy.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's currently diagnosed right hip scar is related to military service.  Gilbert, 1 Vet. App. 49.  Therefore, service connection for a right hip scar is warranted.


Chronic Venous Insufficiency, Right Lower Extremity

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The appeal of the Veteran's chronic venous insufficiency, right lower extremity claim is based on the assignment of an initial evaluation following an initial award of service connection for the disability.  As such, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.

Service connection for chronic venous insufficiency, right lower extremity was granted by an February 2009 rating decision and a 60 percent rating was assigned under 38 C.F.R. § 4.110, Diagnostic Code 7121, effective June 30, 2003.

An August 2002 VA outpatient medical report stated that, on physical examination, the Veteran had 2+ edema in the right leg.

A November 2002 VA outpatient medical report stated that, on physical examination, the Veteran had 3+ chronic edema of the calves and feet.

A January 2003 VA scars examination report stated that, on physical examination, the Veteran had trace to 1+ edema to the knee in the right foot.

A December 2003 VA outpatient medical report stated that, on physical examination, the Veteran had trace edema in the right leg.

A January 2005 private medical report stated that, on physical examination, the Veteran's bilateral ankles were diffusely swollen, and his right calf was swollen.

A September 2006 VA outpatient medical report stated that, on physical examination, the Veteran had a post-phlebitic right leg, without pain.  

A May 2007 VA outpatient medical report stated that, on physical examination, the Veteran had trace edema.  A second May 2007 VA outpatient medical report stated that, on physical examination, the Veteran had 2+ pitting edema, which was described as mild to moderate in severity, with the skin rebounding in less than 15 seconds.

A September 2007 VA outpatient medical report stated that, on physical examination, there was no edema of the extremities.

In a June 2008 VA arteries and veins examination report, the Veteran complained of pain and swelling in the right leg.  On physical examination, removal of a support stocking resulted in significant swelling after 10 minutes.

A March 2009 VA outpatient medical report stated that, on physical examination, the Veteran had 3 to 4+ edema in the right leg.

A June 2009 VA outpatient medical report stated that, on physical examination, the Veteran had a moderate amount of pedal edema on the right.

An August 2009 VA outpatient medical report stated that the Veteran had a small amount of edema in the right leg.

An April 2010 VA medical report stated that, on physical examination, the Veteran had mild edema in the right leg.

A May 2010 VA medical report stated that the Veteran had trace edema in the right leg.  A second May 2010 VA outpatient medical report stated that the Veteran did not have pitting edema in the legs.

The Veteran's service-connected chronic venous insufficiency, right lower extremity is rated under the provisions of 38 C.F.R. § 4.110 Diagnostic Code 7121.  Diagnostic Code 7121 provides that a 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.110, Diagnostic Code 7121 (2011).

The medical evidence of record shows that the Veteran's right leg edema has never been massive and board-like.  While the Veteran has occasionally been found to have edema characterized as 3+ to 4+, the medical evidence of record also shows numerous reports of moderate, trace, or no edema.  In addition, the Veteran's edema is consistently reported to be pitting in nature, not board-like.  Accordingly, a rating in excess of 60 percent is not warranted under Diagnostic Code 7121.  Id.

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  However, as the currently assigned evaluation reflects, at most, the degree of impairment shown since the date of the grant of service connection for chronic venous insufficiency, right lower extremity, there is no basis for staged ratings with respect to this claim.  Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for chronic venous insufficiency, right lower extremity inadequate.  The Veteran's chronic venous insufficiency, right lower extremity was rated under 38 C.F.R. § 4.110, Diagnostic Code 7121, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's chronic venous insufficiency, right lower extremity has never had edema which has been massive and board-like.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for his chronic venous insufficiency, right lower extremity.  A rating in excess of the currently assigned rating is provided for certain manifestations of post-phlebitic disorders, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 60 percent rating for the Veteran's chronic venous insufficiency, right lower extremity more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.110, Diagnostic Code 7121.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for an initial rating in excess of 60 percent, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.

Earlier Effective Date

The Veteran claims entitlement to an effective date earlier than June 30, 2003, for the grant of service connection for chronic venous insufficiency, right lower extremity.  The effective date for an award of service connection is governed by 38 U.S.C.A. § 5110(a), which states that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for an increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefore.  38 U.S.C.A. § 5110(a).  The date of entitlement to an award of service connection is the day following separation from active service, or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id; Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).  A final decision is binding based on the evidence then of record and the claim may not thereafter be reopened or allowed, except upon the submission of new and material evidence or a showing that the prior final decision contained clear and unmistakable error.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.105, 20.1100, 20.1104, 20.1400 (2011).

The Veteran filed a claim of entitlement to service connection for phlebitis in January 1987.  The medical evidence of record shows that probable post-phlebitic syndrome was diagnosed in a March 20, 1987 VA medical examination.  The claim was denied by a May 1987 rating decision, and the Veteran perfected an appeal as to the denial in March 1988.  The Board denied the claim in March 1989.  The March 1989 Board decision is final.  38 C.F.R. § 20.1100.  The Court has held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 172 (2001) (holding the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective date under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran "first sought to reopen his claim").  Accordingly, the Veteran is not entitled to an effective date prior to March 16, 1989, the date of the final Board decision.  Instead, the proper effective date is the date of receipt of the first document which meets VA requirements as a formal or informal claim after March 16, 1989, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

On June 30, 2003, VA received a statement from the Veteran in which he stated that he wanted to file a claim of entitlement to service connection for a scar condition, reporting that he had little circulation in his right leg and it was hard to walk or stand.  This statement was treated as a claim to reopen the previously denied claim of entitlement to service connection for phlebitis.  Following a January 2004 rating decision and an August 2007 Board remand, a February 2009 rating decision granted service connection for chronic venous insufficiency, right lower extremity and assigned an effective date of June 30, 2003.  Accordingly, an effective date earlier than June 30, 2003 is only warranted if the Veteran filed a claim to reopen the previously denied claim of entitlement to service connection for phlebitis between March 17, 1989 and June 29, 2003.

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2011).  Informal claims must identify the benefit sought.  Id.

While the Veteran filed multiple claims between March 17, 1989 and June 29, 2003, the only statement which can be considered a claim of service connection for chronic venous insufficiency of the right lower extremity is a statement received by the RO on October 17, 2002.  In that statement, the Veteran stated that he would like to open a service connected claim for wounds he received in World War II, which would include right lower leg.  At that time, the Veteran was service connected for a right thigh injury, but not for any disability related to the right lower leg.  As such, the October 17, 2002, statement is considered the Veteran's claim for service connection for chronic venous insufficiency of the right lower extremity.

The Veteran has not submit any other letters or documents that mentioned phlebitis or a right leg vascular disorder, nor is there any indication in the record that he intended to file a claim to reopen the previously denied claim of entitlement to service connection for phlebitis prior to October 17, 2002.  Again, the general rule regarding effective dates of awards of service connection, pursuant to 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(b) (2), is that the effective date of the award of service connection shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  Accordingly, the date of receipt of the Veteran's claim to reopen the previously denied claim of entitlement to service connection for phlebitis, October 17, 2002, is the appropriate effective date for service connection under the provisions of 38 U.S.C.A. § 5110.  See also 38 C.F.R. § 3.400(b)(2).

There is no evidence of any kind that VA received a formal or informal claim to reopen the previously denied claim of entitlement to service connection for phlebitis from the Veteran or his representative prior to October 17, 2002.  38 C.F.R. § 3.155 (2011).  As such, an effective date earlier than October 17, 2002 for the grant of service-connection for chronic venous insufficiency, right lower extremity is not 

warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  Gilbert, 1 Vet. App. 49.

ORDER

New and material evidence having been submitted, the claim to reopen the issue of entitlement to service connection for schizophrenia is granted.

Service connection for PTSD is denied.

Service connection for a right hip scar is granted.

An initial rating in excess of 60 percent for chronic venous insufficiency, right lower extremity is denied.

An earlier effective date of October 17, 2002, for the grant of service connection for chronic venous insufficiency, right lower extremity is granted.


REMAND

With respect to the Veteran's claim of entitlement to a compensable rating for psychogenic gastrointestinal reaction (dementia), the medical evidence of record is insufficient for the claim to be adjudicated.  Historically, service connection for psychogenic gastrointestinal reaction was granted by a September 1955 rating decision and a noncompensable rating was assigned under an unspecified diagnostic code, effective August 25, 1954.  Subsequently, a May 1987 rating decision listed the noncompensable rating under 38 C.F.R. § 4.130, Diagnostic Code 9310.  Subsequently, a May 2008 rating decision recharacterized the disability as psychogenic gastrointestinal reaction (dementia) and continued the noncompensable evaluation.

The evidence of record does not clearly indicate how the Veteran's psychogenic gastrointestinal reaction became associated with dementia.  The Veteran's in-service symptoms were limited to right and left lower quadrant pain.  Beginning in May 1987, the RO began listing the Veteran's psychogenic gastrointestinal reaction under Diagnostic Code 9310, which contemplates dementia of unknown etiology.  Eventually, in May 2008, the RO appended (dementia) to the characterization of the Veteran's disability.  As the medical evidence of record does not address properly a psychogenic gastrointestinal reaction (dementia) during the period relevant to this appeal, the Board cannot clearly determine what, if any, symptoms the Veteran experiences from his service-connected psychogenic gastrointestinal reaction (dementia).  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected psychogenic gastrointestinal reaction (dementia).  38 C.F.R. § 3.327 (2011).

With regard to the Veteran's claim of entitlement to a rating in excess of 10 percent for residual, injury, right thigh, the evidence of record shows that the right thigh injury was the result of a shrapnel fragment wound.  Injuries which result from gunshot and shrapnel wounds require special handling to ensure that the ratings provided adequately compensate the Veteran for his symptoms.  The nature of projectile wounds inherently raises the possibility that a single injury can warrant separate disability ratings for scars, muscle injuries, and nerve injuries.  In this case, the claim on appeal covers the Veteran's shrapnel injury to the right thigh.  The Veteran's disability has historically been evaluated only on the basis of scarring.  See 38 C.F.R. § 4.118 (2011).  However, the medical evidence of record shows that the Veteran has two retained shrapnel fragments in his right thigh.  The presence of such retained shrapnel fragments indicates that the Veteran may have muscle symptoms in addition to the scarring.  As such, further development of the evidence is necessary to determine all symptoms due to the service-connected residual of a right thigh injury, as opposed to symptoms due to other service-connected disorders and/or nonservice-connected disorders.

As it pertains to the claim of service connection for a brain disorder, the Board notes that a medical report lists organic brain syndrome on the Veteran's problem lists.  Given the Veteran's combat history and injuries in service, the Board finds that an examination is necessary to determine if the Veteran currently has a brain disorder which is due to service.

Turning to the claim of service connection for schizophrenia, the Board notes that the Veteran was diagnosed as having schizophrenia less than two years following his service discharge.  The record contains reports from the Veteran to the effect that he had psychiatric symptoms in service.  From the mid 1950's to the present, the Veteran continued to be diagnosed as having schizophrenia.  The medical question that needs to be addressed is whether the Veteran's postservice diagnosis of schizophrenia is related to service, was incurred in service, or was manifested within one year of the Veteran's discharge from service.  These questions have not been sufficiently addressed.  As such, a remand is needed to obtain the needed medical opinion evidence.  

The Veteran contends that he has vascular/vein disability of the left lower extremity, also claimed as phlebitis due to injuries he sustained in service.  He claims that he suffered burns of his lower extremity while in combat.  In the alternative, he appears to claim that his service-connected chronic venous insufficiency of the right lower extremity caused or aggravated his vascular/vein disability of the left lower extremity.  A review of the record shows that the medical opinion evidence does not address all theories upon which the Veteran can prevail in his claim of service connection.  Thus, a remand is necessary to obtain a complete medical opinion.

With respect to the claim of service connection for a right hip disability, to include as a residual of shrapnel wounds, the Board notes that the Veteran complains of pain and cramping of the right hip.  The Board notes that the Veteran has been diagnosed as having a right thigh injury and it has been suggested that his right hip pain is related to such injury.  The record also shows that the Veteran has a femoral neck stress fracture in the hip.  Given the Veteran's combat in service and resultant shrapnel injuries, as well as his lay statements regarding his symptoms, the Board finds that another VA examination, to include an opinion, is necessary in order to properly adjudicate this claim.

The evidence of record shows that the Veteran is currently unemployed.  In a January 2012 statement, the Veteran's representative specifically claimed that the Veteran was entitled to TDIU.  Thus, the Board finds that the issue of entitlement to TDIU has been raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for initial adjudication.

Accordingly, the case is remanded for the following actions:

1. The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to his claim of entitlement to TDIU.

2. The Veteran must be afforded a VA examination to determine the current severity of all symptoms related to his service-connected psychogenic gastrointestinal reaction (dementia).  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must state whether the Veteran has had any symptoms related to the disability which was diagnosed in-service as psychogenic gastrointestinal reaction at any point since May 2006, to specifically include dementia.  All symptoms which are related to the disability which was diagnosed in-service as psychogenic gastrointestinal reaction must be listed in detail.  If the Veteran's psychogenic gastrointestinal reaction is found to have resolved, the examiner must specifically state this.  

The examiner should also discuss all symptoms associated with dementia which is associated with the service-connected disability.  Thereafter, the severity of these symptoms must also be discussed.

A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

3. The Veteran must be afforded a VA examination to determine the current severity of his right thigh shrapnel fragment injury.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated studies must be performed.

The examiner should identify all impairment caused by the Veteran's service-connected residual injury of the right thigh.  The examiner should specifically identify any associated scar, orthopedic, muscle, and/or neurological impairment.  For each impairment identified, the examiner should discuss its severity.

If orthopedic impairment is associated with the service-connected right thigh injury, the examiner should also identify the affected joint.  Thereafter, it should be discussed as to whether the impairment causes any loss of motion of that joint, and if so, that loss must be identified.  In this regard, the extent of any incoordination, weakened movement and excess fatigability on use must be described.  The examiner must identify any objective evidence of pain or functional loss due to pain.  The specific functional impairment due to pain must be identified.  The examiner must provide an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare- ups, and, if feasible, express this in terms of additional degrees of limitation of motion of any affected joint on repeated use or during flare- ups.  

With respect to the right thigh shrapnel fragment injury, the examiner must identify all of the specific muscle group(s) involved, if any, and must specifically identify which functional abilities are affected.  All objective findings of muscle damage must be reported, as well as the impairment caused by such damage.  The examiner must comment as to whether the disability associated with each of the affected muscle groups would be considered slight, moderate, moderately severe, or severe and the basis for such conclusions must be reported.  

The examiner must state whether the Veteran has any associated neurological impairment due to the service-connected injury of the right thigh.  The examiner should specifically state whether any neurologic manifestation found to be related to the right thigh shrapnel fragment injury results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  A characterization of moderately severe is also permitted for incomplete paralysis of the sciatic nerve.  A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

4.  The Veteran must be scheduled for a VA psychiatric examination.  The examiner should give an opinion as to whether it is at least as likely as not (i.e. at least a 50 percent probability) that the Veteran's schizophrenia was caused by service, including any incident of service such as combat, war injuries, etc; or whether it first manifested within one year following the Veteran's discharge from service.  In this regard, the examiner should note that the Veteran received a diagnosis of schizophrenia approximately 1 1/2 years following his discharge from service.  Additionally, the examiner should note the Veteran's report of having psychiatric symptoms in service, as well as following service.  For the purpose of this opinion, the examiner should find credible the Veteran's report of psychiatric symptoms in service and following service.  A complete and detailed rationale must be provided.  This rationale should include a discussion of the service treatment records, the events that occurred in service, the psychiatric reports from the mid 1950's showing a diagnosis of schizophrenia, postservice records showing a long-standing history of schizophrenia, as well as the lay statements of record concerning the Veteran's symptoms following service.

5.  The Veteran should be provided an appropriate examination to determine the nature and etiology of any left lower extremity vascular/vein disability.  The examiner should address whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran has a left lower extremity vascular/vein disability which is related to service, including any burns he sustained in service or activities of his combat service.

If it is determined that the Veteran's left lower extremity vascular/vein disability is not due to service address whether the Veteran's service-connected chronic venous insufficiency of the right lower extremity or the service-connected residual of a right thigh injury caused a left lower extremity vascular/vein disability.  If it is determined that a service-connected disability did not cause a left lower extremity vascular/vein disability, state whether such disorder(s) aggravates (i.e., increases in severity beyond the natural progress) the Veteran's left lower extremity vascular/vein disability.  If so, identify that aspect of the disability which is attributable to such aggravation.

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed brain disorder.  The examiner should state whether the Veteran currently has a brain disorder.  In this regard, the examiner should note that a medical report gives a history of the Veteran having an organic brain syndrome.  The examiner should also note that the RO has service-connected dementia in connection with the grant of service connection for psychogenic gastrointestinal reaction.  Therefore, please identify a brain disability which is separate from the Veteran's diagnosis of dementia.  If it is determined that the Veteran has a brain disorder, please state whether it is at least as likely as not (i.e., at least a 50-50 probability) that such disability is related to service, including any incident of service.  In addressing this, the examiner should note the Veteran's history of an organic brain syndrome, the Veteran's combat service and associated injuries due to combat, as well as the Veteran's lay statements.

7.  The examiner should be scheduled for an appropriate examination to determine the etiology of the Veteran's right hip disability.  The examiner should give an opinion as to whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran has a right hip disability which is due to service, including any incident of service.  In addressing this, the examiner should note the Veteran's medical history, including the stress fracture of the right hip, the Veteran's combat service and associated injuries due to combat, as well as the Veteran's lay statements.

If it is determined that the Veteran's right hip disability is not due to service address whether the Veteran's service-connected chronic venous insufficiency of the right lower extremity or the service-connected residual of a right thigh injury caused a right hip disability.  If it is determined that a service-connected disability did not cause a right hip disability, state whether such disorder(s) aggravates (i.e., increases in severity beyond the natural progress) the Veteran's right hip disability.  If so, identify that aspect of the disability which is attributable to such aggravation.

8.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

9.  After the above actions have been completed, the RO must readjudicate the issues that remain on appeal, including the claim for a TDIU rating.  In re-adjudicating the residuals, injury, right thigh claim, the RO must carefully consider the proper method of evaluating the Veteran's service-connected disabilities related to the shrapnel fragment wound sustained in May 1953.  This must include consideration of whether separate ratings are warranted for orthopedic, muscle and neurologic residuals of the Veteran's right thigh disability.  If any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


